                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

BISHOP PERRY,
                                              Case No. 18-12914
            Plaintiff,                        District Judge George Caram Steeh
v.                                            Magistrate Judge R. Steven Whalen

SEAN HART, et al.,

          Defendants.
___________________________________/

                                     ORDER

      Before the Court is Plaintiff’s Motion for Sanctions under Fed.R.Civ.P. 11

[ECF No. 48]. This is a recapitulation of his previous motions for Rule 11

sanctions [ECF No. 11 and No. 22]. Those prior motions were addressed both

procedurally and substantively in Magistrate Judge Majzoub’s Report and

Recommendation of August 6, 2019 [ECF No. 42], in which she stated:

      “Here, Plaintiff does not describe conduct violative Rule 11(b), he
      describes Defendants’ allegedly unconstitutional conduct that is the
      subject of his Complaint. This conduct is not the proper subject of a
      Rule 11 motion for sanctions; it will be addressed through the natural
      progression of this civil action.” ECF No. 42, PageID.463.

      On August 30, 2019, Judge Steeh accepted the Report and Recommendation

denying the motion for Rule 11 sanctions [ECF No. 46]. The issue of Rule 11

sanctions having been decided unfavorably to the Plaintiff, his present motion is

                                        -1-
barred under the doctrine of law of the case.

      Accordingly, Plaintiff’s Motion for Sanctions [ECF No. 48] is DENIED.

      IT IS SO ORDERED.


Dated: January 8, 2020                  s/R. Steven Whalen
                                        R. STEVEN WHALEN
                                        UNITED STATES MAGISTRATE JUDGE




                           CERTIFICATE OF SERVICE

       I hereby certify on January 8, 2020 that I electronically filed the foregoing
paper with the Clerk of the Court sending notification of such filing to all counsel
registered electronically. I hereby certify that a copy of this paper was mailed to the
following non-registered ECF participants January 8, 2020.


                                                s/Carolyn M. Ciesla
                                                Case Manager for the
                                                Honorable R. Steven Whalen




                                          -2-
